December 12, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
        HAPPINESS AJAEGBU AND GABRIEL AJAEGBU, Appellants

NO. 14-16-00604-CV                       V.

             LAS VARANDAS DEL SUR APARTMENT, Appellee
                   ________________________________

        Today the Court heard the parties’ joint motion to vacate the judgment signed
by the court below on July 26, 2016. Having considered the motion and found it
meritorious, we order the judgment VACATED AND REMAND the cause to the
trial court for proceedings in accordance with this Court’s opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.